Title: To James Madison from Alexander Shepherd, 8 October 1801
From: Shepherd, Alexander
To: Madison, James


Dr. sir
at Mrs. Madisons 8th. Octobr. 1801
Our connection James Madisons Jr. informed me that he had thoughts of commencg Business this fall & appears to be at a loss to Know where to settle. I have give It as my Opinion that Stevensbg would be a good Stand for Vendg Goods provided there is a good Assortment Kept up. I have founded my Opinion fm this circumstance. Stevensbg is fixed in a Wealthy Neighbourhood and not one tolerable Store Kept there. I have had some conversation with one or two Gentn. in the Neighbourhood & they concur with me in Opinion. My respects to Mrs. Madison and I am Dr. sr. Yr. Obt. St
Alexr. Shepherd
 

   RC (DLC).

